Order entered December 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01260-CR

                          NATHANIEL SCOTT ALLAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-84804-2011

                                            ORDER
       The Court GRANTS court reporter Jennifer Corley’s December 2, 2013 request for an

extension of time to file the reporter’s record. We ORDER Ms. Corley to file the record by

JANUARY 10, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Jennifer Corley, official court reporter, County Court at Law No. 6, and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE